DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/072,792 filed 10/16/2020.
Claims 1-20 are pending in the Application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a semiconductor device comprising: a first power rail in a row;  second power rail in row; a first cell comprising a first first-type active region and first second-type active region, and first cell height; a second cell comprising a second first-type active region and a second second-type active region, wherein the second first-type active region is in a second and third row on a first side of the first row; and a third cell comprising a first portion and a second portion arranged in the second row and fourth row, wherein the fourth row is arranged on a second side of the first row opposite to the second row, classified in G06F30/392.
II. Claims 13-18, drawn to a semiconductor device comprising: first, second, third, fourth and fifth power rail extending in a rows; a first cell comprising a first cell comprising a first first-type active region and first second-type active region; a second first-type active region and a second second-type active region, classified in H01L23/50.
III. Claims 19-20, drawn to a method of manufacturing a semiconductor device, comprising: generating a design data; providing a standard cell library; generating a , classified in H01L23/50.
The inventions are independent or distinct, each from the other because:
Inventions Group I, Group II and Group III are related as combination and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because each Group  does not require other two Groups and vice versa.  The subcombination has separate utility such as first, second, third, fourth and fifth power rail extending in a rows (Group II); and wherein a second cell comprising a second first-type active region and second second-type active region are  in a second row, a third row and  a fourth row, a third power rail crossing the second first-type active region, and fourth power rail crossing second-type active region (Group III).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
03/28/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851